Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
     
        Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 7, the present invention from the present application discloses a color value prediction system in which “generating the color value predictor with machine learning in which the first teacher information serving as an input value and the second teacher information serving as an output value are used as teacher data, wherein the first teacher information includes designated teacher information representing a combination of ink amounts of the first apparatus representing a color included in the designated color gamut” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Hoshii et al. (US P. No. 2011/0069334) and Steenhock et al. (US P. No. 2021/0201535), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hoshii et al. (US P. No. 2011/0069334) discloses when the prediction is performed on the glossy paper as the printing paper, the spectral reflectance database RDB created by printing the color patch on the glossy paper is set. The spectral reflectances R(.lamda.) of the other lattice points are predicted based on the spectral reflectances R(.lamda.) of the lattice points which are actually used to perform the printing and the measurement
Steenhock et al. (US P. No. 2021/0201535) discloses a machine learning model being applied at 1702 to the feature distribution and statistical data that is stored in the color data storage medium or mediums in order to generate prediction probabilities. Receives a target image of the target coating that contains target image data. A color model and a local color model help to predict color differences between the target coating and a sample coating based at least in part upon the average lab generated by the color model 1902 and the color population generated from the local color model.
Ho et al. (US P. No. 20210192339) discloses generating individual intervals (c.sub.i) by setting the range of color (C) and then discretizing the range of color (C) by a predetermined 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 14, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672